Citation Nr: 0914761	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  05-12 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for type II diabetes 
mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2003 and June 2004 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, that denied 
the above claim.

In June 2007, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing held in New Orleans, 
Louisiana.  The case was remanded to the RO in November 2007. 


FINDING OF FACT

The veteran's diabetes mellitus does not require regulation 
of activities.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

For an increased-compensation claim, such as this one, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

The RO's October 2003 letter describing the evidence needed 
to support the Veteran's claim was timely mailed before the 
December 2003 rating decision.  It described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA had collected and was collecting, 
requested the Veteran to send in particular documents and 
information, and identified what evidence (including lay 
statements and medical evidence) might be helpful in 
establishing his claim.  That letter did not describe the 
particular rating criteria used in evaluating diabetes 
mellitus.  Although the Veteran has not raised any notice 
issues, the failure to provide complete, timely notice to the 
Veteran raises a presumption of prejudice, so that VA has the 
burden to establish that the Veteran was not, in fact, 
prejudiced by the inadequate notice.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, the Veteran was not prejudiced by the flaws in the 
original letter.  A second letter was sent in April 2004, and 
in December 2007, the Veteran was notified that disabilities 
are rated from 0 to 100 percent based on 38 C.F.R. Part 4's 
rating schedule and was told of the need to present evidence 
to meet the rating criteria.  The specific rating criteria 
for evaluating diabetes mellitus were provided to the Veteran 
in the December 2003 rating decision and in the March 2005 
statement of the case.  

The Veteran's March 2004 and April 2005 statements reflect 
that he has knowledge of what evidence is needed.  He has 
argued that he is entitled to a higher rating because he is 
unable to exercise as a result of diabetes.  And even though 
he was not specifically told that evidence was needed of the 
impact of his disability on daily life and employment, during 
treatment and at the time of the October 2003 and September 
2008 VA examinations, he was asked about those effects and he 
replied.  

Thus, notwithstanding the lack of notice, the Veteran 
provided the required evidence.  The Veteran thus had a 
meaningful opportunity to participate in the adjudication 
process, so the Veteran was not prejudiced by the delay in 
receiving all required notice.  See Overton v. Nicholson, 20 
Vet. App. 427, 439-444 (2006) (failure to provide timely 
notice is harmless if the claimant had a meaningful 
opportunity to participate in the processing of the claim).  
The claim was readjudicated in the November 2008 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA medical records and 
examined the Veteran in October 2003 and September 2008.  
Also, the Veteran has submitted lay statements including in 
his July 2007 hearing testimony.  VA has satisfied its 
assistance duties.

Increased rating

Disability ratings are based on the average impairment of 
earning capacity resulting from a disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2008).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (2008).  
Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

The veteran's diabetes mellitus is rated under 
38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this code, 
diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet, warrants a 20 
percent rating.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities warrants a 40 
percent rating.  The Diagnostic Code defines regulation of 
activities as avoidance of strenuous occupational and 
recreational activities.  NOTE 1 to Diagnostic Code 7913 
indicates to rate compensable manifestations of diabetes 
mellitus separately unless they are part of the criteria to 
support a 100 percent rating under Diagnostic Code 7913.  The 
veteran has diabetic neuropathy of his bilateral lower 
extremities, hypertension, and erectile dysfunction rated 
separately, and those matters are not on appeal.

VA outpatient treatment records dating from 2002 to 2008 are 
of record.  In them, health care providers for diabetes 
mellitus and for the Veteran's weight are shown as 
encouraging the Veteran to exercise and as counseling him on 
the importance of exercise, and he was cleared for exercise 
for a weight program on January 23, 2007.  See also VA 
treatment records dated March 17, 2004, Veteran is exercise 
as tolerated; August 14, 2006, patient is advised to 
exercise; July 3, 2007, treatment plan includes exercise and 
Veteran agrees to increase his activity level; April 9, 2008, 
plan includes exercise.  The Veteran in some of the records 
made statements to the effect that he cannot exercise or is 
limited in exercising due to neuropathy of his lower 
extremities, and he has submitted separate statements to this 
effect.  However, on VA examination in September 2008 the 
examiner indicated that the Veteran is not restricted in the 
ability to perform strenuous exercise, and that his diabetes 
mellitus has only a mild effect on his ability to exercise.

Based on the evidence, a rating higher than 20 percent is not 
warranted for diabetes mellitus.  The preponderance of the 
evidence indicates that the Veteran's service-connected 
diabetes mellitus does not require regulation of activities 
(avoidance of strenuous occupational and recreational 
activities).  In order for a 40 percent rating to be 
assigned, diabetes mellitus must require insulin, a 
restricted diet, and regulation of activities.  The question 
is not whether the Veteran's lower extremities prevent him 
from exercising, but whether his diabetes mellitus requires 
that he avoid strenuous occupational and recreational 
activities.  Clearly, it does not.  Instead, he has been 
encouraged to exercise and the September 2008 VA examiner 
indicated that the Veteran is not restricted in the ability 
to perform strenuous exercise.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
discussed the concept of the "staging" of ratings, finding 
that in increased rating cases, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
The Board concludes that the disability has not significantly 
changed and that a uniform rating is warranted.  

The service-connected disability does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The rating schedule contemplates the 
Veteran's symptoms associated with his diabetes.  
Accordingly, referral for an extraschedular rating is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased rating for diabetes mellitus is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


